       Case 5:19-cv-00380-FB-ESC Document 101 Filed 06/01/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION
RICHARD LOPEZ AND GLORIA                         §
LOPEZ, ON BEHALF OF                              §
THEMSELVES AND ALL OTHERS                        §
SIMILARLY SITUATED,                              §
                                                 §
v.                                               § Civil Action No. 5:19-CV-00380-FB
                                                 §
PROGRESSIVE COUNTY MUTUAL                        §
INSURANCE COMPANY AND APRIL                      §
HAGER                                            §


        UNOPPOSED MOTION FOR WITHDRAWAL OF CERTAIN COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant, APRIL HAGER, and files this Motion to Withdraw only

Justin T. Woods, Federal ID No. 24061082. Mr. Woods is no longer a member of GOLDMAN

& PETERSON, PLLC. Mr. Woods did not retain this file and therefore no longer represents

APRIL HAGER in this matter. The Defendant hereby requests that Mr. Woods be removed

from the CM/ECF notifications for this matter.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Motion for

Withdrawal of Counsel, be, in all things, granted, and Mr. Woods be removed from this matter.

                             CERTIFICATE OF CONFERENCE

       On May 29 and June 1, 2020, pursuant to Local Rule 7(i), counsel for April Hager

conferred with Co-Defendant Progressive's counsel and Plaintiffs' counsel regarding this

Motion, and each stated they had no objection to the relief being requested.
Case 5:19-cv-00380-FB-ESC Document 101 Filed 06/01/20 Page 2 of 3
Case 5:19-cv-00380-FB-ESC Document 101 Filed 06/01/20 Page 3 of 3
